Per Curiam,
The single assignment of error on this appeal is to the decree of the court below. It enjoins the appellant from entering or attempting to enter the church building of the‘appellee during the holding of religious services, from going upon its premises, from interfering with or annoying in any way any members of the congregation or other persons who may be in the church of appellee or upon its premises or property during the holding of religious services. No one of the facts found by the court below, fully justifying this decree, has been assigned as error, and the appeal must, therefore, be dismissed.
Decree affirmed at the costs of the appellant.